Citation Nr: 0639253	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-34 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for left leg venous 
insufficiency, including as secondary to service-connected 
thrombophlebitis with varicose veins of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran served from August 1951 to December 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2005, the veteran testified before the undersigned at 
the RO.  A transcript of the hearing is associated with the 
claims file.

The Board notes that the April 2004 rating decision denied 
service connection for left leg phlebitis.  The veteran's 
representative clarified during the May 2005 hearing that the 
claim was for a left leg disorder, which was recently 
diagnosed as venous insufficiency.  Therefore, this is the 
issue on appeal, as noted above.

Throughout the course of his appeal, and particularly during 
his May 2005 Board hearing, the veteran appeared to raise a 
claim of entitlement to service connection for side effects 
related to his Coumadin therapy.  Since the Coumadin therapy 
is related to the veteran's service-connected 
thrombophlebitis of the left leg, this claim is referred to 
the RO for all appropriate development.


FINDING OF FACT

The competent medical evidence shows that venous 
insufficiency of the left leg is not related to or aggravated 
by the veteran's period of active service or his service 
connected thrombophlebitis with varicose veins of the right 
leg.


CONCLUSION OF LAW

The criteria for entitlement to service connection for venous 
insufficiency of the left leg, on a direct basis and as 
secondary to service-connected thrombophlebitis with varicose 
veins of the right leg, have not been met. 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board finds that proper notice was provided in December 
2003, prior to the April 2004 rating decision.  This notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  That letter informed the veteran of the 
evidence required to substantiate the claim and of his and 
VA's respective duties for obtaining evidence.  The veteran 
was also asked to submit evidence and/or information in his 
possession to VA.  

In this case, all identified medical and evidentiary records 
relevant to the issue on appeal have been requested or 
obtained.  The veteran indicated during his Board hearing 
that he received treatment for the disorder at issue from two 
private physicians and the VA medical center.  All indicated 
records from these providers have been associated with the 
claims file.  Therefore, there are no outstanding records to 
obtain.  The available medical evidence is sufficient for an 
adequate determination of the veteran's claim.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claim for service connection is being denied, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.


II.  Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303(a) (2006).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

The service medical records show the veteran was diagnosed 
with and treated for right leg thrombophlebitis after 
undergoing an appendectomy in service.  There is no evidence 
of complaints or symptoms related to the veteran's left leg 
at any time during service.

Subsequently, the veteran was awarded service connection for 
thrombophlebitis of the right leg in January 1955.

An April 1983 private phleborheography report shows evidence 
of deep venous obstruction in both lower extremities.  Slight 
reverse of flow was noted in both posterior tibial veins.

An August 1999 VA examination conducted in connection with an 
increased rating claim for the veteran's right leg disability 
shows that, on examination, his left lower extremity was not 
involved.

In a December 2003 private treatment record, the veteran 
complained of left leg swelling and varicose veins.  On 
examination, there was left leg edema and varicosities.  It 
was discussed that there was likely left lower extremity 
thrombophlebitis.  The veteran was negative for deep vein 
thrombosis.

In December 2003, the veteran underwent a lower extremity 
venous sonogram at the VA medical center.  The impression was 
that both the venous refill times were below twenty seconds 
bilaterally, suggesting venous valvular incompetence in both 
the deep and superficial veins in both lower legs.  It was 
noted there was a history of right lower leg deep vein 
thrombosis.

December 2003 and January 2004 VA treatment records indicate 
the veteran complained of left leg swelling and prominent 
veins for three to four months.  He had intermittent cramping 
pain, primarily nocturnal, in the bilateral lower 
extremities.  On examination, the left calf had mild to 
moderate swelling.  The socks made a fairly deep impression.  
There was mild venous prominence distally, but no evidence of 
varicose veins.  The primary diagnosis was swelling of the 
left lower extremity, rule out deep vein thrombosis.

In March 2004, the veteran underwent bilateral lower 
extremity deep venous Doppler ultrasound at a private 
facility in conjunction with his VA examination.  Evaluation 
of the left lower extremity revealed no obvious abnormality.  
The vessels were easily compressive with normal augmentation 
of phasic flow.  No intraluminal thrombus was identified 
within the left lower extremity.  The impression was an 
unremarkable left lower extremity deep venous system.

In March 2004, the veteran underwent VA examination.  He 
reported deep leg cramping of the left leg.  This was usually 
at rest and not really associated with walking or prolonged 
standing.  It was most noticeable after prolonged resting, 
when the veteran then moved.  He wore compressive hosiery on 
the left leg.  He denied any edema because he put the hosiery 
on in the morning and took it off in the evening.  Therefore, 
there had been no symptoms of swelling or edema.  On 
examination, there were no visible varicosities.  The veteran 
had no ulcers, edema, stasis pigmentation, or eczema.  The 
diagnosis was no evidence of a deep venous thrombosis of the 
left lower leg or phlebitis.  The veteran, however, remained 
on treatment of prescription medication with compressive 
hosieries and chronic therapy for both legs.

In October 2004 treatment records, E.L., M.D. indicated that 
duplex venous ultrasound imaging was performed on both lower 
extremities of the veteran.  The left leg demonstrated full 
compressibility of the veins without evidence of thrombus.  
The conclusion was that there was an abnormal study in the 
presence of valvular dysfunction, bilateral perforator veins 
and left lesser saphenous vein.

In an April 2005 treatment record, Dr. L indicated the 
veteran's left leg had underlying moderate lesser saphenous 
vein insufficiency.  Therefore, there was evidence of 
bilateral chronic venous insufficiency.

In May 2005, the veteran testified before the undersigned.  
He indicated that he banged his left leg about 8 months 
previously, and it took a long time to heal.  After that, he 
noticed that his left leg was swelling.  When he had it 
evaluated, he was told to wear a compression stocking on the 
left leg and elevate it whenever possible.  This was the same 
treatment as for his right leg.  The veteran indicated that 
he asked Dr. L about the etiology of his left leg disorder.  
Dr. L stated that there was no way to show that it occurred 
at the same time as his surgery in service.  He also stated 
there was no way to disprove it.  The veteran did not 
understand why injections he received after his appendectomy 
would affect his right leg and not his left.

Based on the record, the Board finds that there is a lack of 
evidence to show that the veteran's currently diagnosed 
venous insufficiency of the left leg is related either 
directly to his surgery in service, or secondarily to his 
service-connected thrombophlebitis of the right leg.

The Board notes that the veteran initially raised his claim 
as one for service connection for phlebitis of the left leg.  
However, no evidence of record shows a diagnosis of this 
disorder.  Without a current disability, service connection 
may not be awarded.  See Degmetich v. Brown, supra.  
Therefore, service connection for this particular disorder is 
not warranted.  Moreover, although a 1983 report indicated 
deep venous obstruction in the left leg, this apparently was 
acute and transitory as it is the only indication of any 
obstruction, including thrombus, of the left leg in the 
record.  Both private and VA ultrasound studies in 2004 
showed no obstruction or thrombus in the left lower extremity 
deep venous system.

The veteran's representative indicated during his Board 
hearing that, instead, the veteran was claiming service 
connection for chronic venous insufficiency of the left leg, 
as was diagnosed in April 2005.  However, while the veteran 
has related his venous insufficiency to his surgery in 
service, there is no medical evidence of record corroborating 
his contention.  While the veteran is certainly capable of 
providing evidence of symptomatology, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms or the condition causing the symptoms.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board points out that nearly 50 years separated the 
veteran's in-service surgery and initial findings of venous 
insufficiency in his left leg.  In addition, the Board notes 
that the veteran testified in May 2005 that two doctors told 
him it was possible that the damage to his left leg occurred 
at the same time as the damage to his right leg in service.  
Dr. L indicated that he could not prove or disprove that the 
veteran's venous insufficiency was related to any event in 
service.  While a written opinion from Dr. L is not of 
record, if one was and it said essentially what the veteran 
has reported, the Board would be unable to use this opinion 
to award service connection.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Thus, although on initial review the opinion of Dr. L, if it 
was written, appears to support the veteran's claim, a close 
reading shows that it does not.  The opinion is both 
equivocal and speculative and, at most, does little more than 
propose that it is possible the veteran's currently diagnosed 
venous insufficiency of the left leg is related to his 
military service.  This opinion, if it had been provided in 
writing by Dr. L, would constitute speculation that is not 
legally sufficient to establish service connection.  See 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

While there is no opinion relating the veteran's venous 
insufficiency to his surgery in service, there is also no 
opinion that relates this diagnosis to his service-connected 
right leg thrombophlebitis, on a secondary basis.  Therefore, 
the Board finds that there is a lack of evidence to warrant a 
grant of service connection for venous insufficiency of the 
left leg.

As the evidence preponderates against the claim for service 
connection for venous insufficiency of the left leg, 
including as secondary to service-connected thrombophlebitis 
with varicose veins of the right leg, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).


ORDER

Service connection for left leg venous insufficiency, 
including as secondary to service-connected thrombophlebitis 
with varicose veins of the right leg, is denied.




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


